
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.41


[*] = CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.


DEVELOPMENT AGREEMENT

and

AMENDMENT TO UNITED STATES
DISTRIBUTION AGREEMENT


        DEVELOPMENT AGREEMENT and AMENDMENT TO UNITED STATES DISTRIBUTION
AGREEMENT (this "Agreement"), dated September 30, 2002 (the "Agreement Date"),
between GENZYME BIOSURGERY CORPORATION, a corporation duly organized and
existing under the laws of the Commonwealth of Massachusetts and a subsidiary of
GENZYME CORPORATION, (hereinafter "Genzyme"), and INAMED CORPORATION ("Inamed"),
a corporation duly organized and existing under the laws of the State of
Delaware.

        WHEREAS, prior to the date hereof Genzyme has been engaged in the
development and manufacture of the Agreement Products (as hereinafter defined);

        WHEREAS, Genzyme, as assignee of and successor in interest to
Biomatrix, Inc., and Inamed, as assignee of and successor in interest to
Collagen Corporation, on June 14, 1996, entered into a United States
Distribution Agreement, as subsequently amended (the "U.S. Agreement"), pursuant
to which Genzyme granted to Inamed exclusive promotion, marketing, sale and
distribution rights for Hylaform® in the United States (the "Distribution
Rights") on the terms and subject to the conditions set forth therein;

        WHEREAS, under the U.S. Agreement Inamed agreed to pay Genzyme [*] upon
the receipt of FDA Approval (as hereafter defined) for Hylaform in connection
with and as part of the consideration for the grant by Genzyme of the
Distribution Rights to Inamed;

        WHEREAS, Genzyme and Inamed executed a Non-Binding Letter of Intent,
dated October 22, 2001, and subsequent correspondence related to such letter
(together, the "Letter of Intent"), relating to development work on the
Agreement Products;

        WHEREAS, Genzyme and Inamed have agreed that, as anticipated by the
Letter of Intent, but in accordance with new understandings relating to the
development work on the Agreement Products, Genzyme and Inamed shall develop the
Agreement Products cooperatively as described below; and

        WHEREAS, in order to clarify certain provisions of the U.S. Agreement
relating to payments contemplated thereunder, Genzyme and Inamed have agreed to
amend certain provisions of the U. S. Agreement.

1

--------------------------------------------------------------------------------


        NOW, THEREFORE, in consideration of the premises and of the mutual
covenants of the parties hereto, it is hereby agreed as follows:

1.    Definitions and Interpretation

        1.1  In addition to the defined terms that are defined elsewhere in this
Agreement, the following words and expressions shall have the following
meanings:

"Affiliate" shall mean, with respect to any party, any Person, which, directly
or indirectly, is controlled by, controls or is under common control with such
party. For purposes of this definition, the term "control" (including with
correlative meanings, the terms "controlled by" and "under common control with")
shall mean, with respect to any Person, the direct or indirect ownership of more
than fifty percent (50%) of the voting or income interest in such Person or the
possession otherwise, directly or indirectly, of the power to direct the
management or policies of such Person.

"Agreement Date" shall mean the date this Agreement is dated as set forth in the
first paragraph hereof.

"Agreement Product(s)" shall mean (a) Hylaform, and (b) any Follow-on Products
which the parties elect to develop pursuant to Section 4 hereof (each
individually, an "Agreement Product").

"Clinical Agreements" shall mean any commitments, contracts or other agreements
between Genzyme, and a third party in effect on the Agreement Date relating to
the Hylaform Clinical Activities, including without limitation, contract
research and vendor agreements (such as the "Celeris" and "Canfield"
agreements), investigator agreements and independent panel review agreements.

"Clinical Activities" shall mean, with respect to each Agreement Product, any
activities performed in connection with the preparation and performance of a
human, clinical trial conducted in anticipation of the submission of any
Filings, including without limitation trial design, investigator selection and
training, trial monitoring, data collection and management, biostatistical
analysis and data reporting.

"Committee" shall mean the Steering Committee established pursuant to
Section 2.1.

"Confidential Information" shall have the meaning set forth in Section 6.1.

"CSR" shall mean clinical study report, or other equivalent document or series
of materials, constituting a summary report of the clinical and medical data
resulting from a clinical trial of an Agreement Product and prepared for
incorporation into Filings seeking FDA Approval for such Agreement Product.

"Cut-Off Date" shall [*]

"Dermal Tissue Augmentation Products" shall mean biomaterial(s) that are
injectable or implantable, and are indicated for use in the correction of facial
dermal contour deficiencies, excluding without limitation products used for bone
and cartilage, and products used for non-facial muscle and mucosal tissue
augmentation.

"Designated Follow-On Product" shall have the meaning set forth in Section 4.1.

"Development Costs" shall mean the fully loaded costs incurred by either party
in the course of performing Development Work and supplying an Agreement Product
in connection with such Development Work. For purposes of this definition,
"fully loaded costs" shall mean (i) all direct costs of labor, raw materials,
supplies, services, fees and other resources directly consumed or used in the
conduct of the applicable activity, and (ii) all indirect costs of rent,
utilities, insurance, facility and equipment depreciation, administrative
support and other overhead charges related to

2

--------------------------------------------------------------------------------




the applicable activity. Indirect costs shall be allocated based upon the
proportion of such costs directly attributable to the support of the applicable
activity. All cost determinations made hereunder shall be made in accordance
with generally accepted accounting principles consistently applied.

"Development Plan(s)" shall mean, with respect to any Agreement Product one or
more written plans prepared by Genzyme or Inamed that identifies those Clinical
Activities and Regulatory Activities that are reasonably anticipated as
necessary to obtain a Product Approval, including without limitation, a
description of the clinical trial design, a list of potential clinical trial
sites and investigators, proposed clinical trial protocols and practices,
identification of any contract research organizations to be engaged, a detailed
timeline through the date of the proposed submission of the completed Filings,
and a projected budge of expenses through the estimated date of FDA Approval.

"Development Work" shall mean any Clinical Activities and Regulatory Activities
conducted in anticipation of submitting Filings with the FDA necessary to obtain
FDA Approval.

"Discloser" shall have the meaning set forth in Section 7.1.

"Distribution Rights" shall have the meaning set forth in the preamble of this
Agreement.

"Dollars" and "$" shall mean the lawful currency of the United States of
America.

"FDA" shall mean the U.S. Food and Drug Administration.

"FDA Approval" shall mean, with respect to an Agreement Product, an approval
letter from the FDA to promote, market, distribute and sell the Agreement
Product in the United States.

"Filings" shall mean, with respect to an Agreement Product, an Investigational
Device Exemption ("IDE") application, a Pre-Market Approval application ("PMA")
or a Premarket notification ("510K"), and all necessary subsequent supplemental
filings and submissions, submitted to the FDA to obtain FDA Approval to promote,
market, distribute and sell the Agreement Product in the United States.

"Follow-on Products" shall mean the products made of hylan B called Hylaform®
Plus and Hylaform® Fineline.

"Hylaform" shall mean the product made of hylan B called Hylaform®.

"Indemnities" shall have the meaning set forth in Section 11.1.

"International Agreement" shall mean the International Distribution Agreement
between Genzyme, as assignee of and successor in interest to Biomatrix, Inc.,
and Inamed, as assignee of and successor in interest to Collagen Corporation,
dated June 14, 1996, as subsequently amended, relating to the sale of Hylaform®,
Hylaform® Plus and Hylaform® Fineline in territories other than the United
States, China and Hong Kong.

"Letter of Intent" shall have the meaning set forth in the preamble to this
Agreement.

"Managers" shall mean the Program Manager, Clinical Manager and Regulatory
Manager appointed by each party in accordance with Section 2.3 hereof.

"Patent" shall have the meaning ascribed to it in the U.S. Agreement.

"Person" shall mean an individual, a corporation, limited liability company, a
partnership, a trust, an unincorporated organization or a government or any
agency or political subdivision thereof.

"PMA Filing Deadline" shall mean that date which is [*] after the completion of
the CSR for an Agreement Product.

3

--------------------------------------------------------------------------------




"Recipient" shall have the meaning set forth in Section 7.1.

"Regulatory Activities" shall mean with respect to each Agreement Product,
activities performed in connection with the preparation, submission and
prosecution of Filings and the associated process of obtaining a Product
Approval, including without limitation the drafting and assembly of all FDA
required applications, the development of regulatory strategies for working with
the FDA, the presentation to the FDA of scientific, clinical, medical,
pharmacoeconomic and other information, and the management of communications
with the FDA.

"Rules" shall have the meaning set forth in Section 15(b).

"Trademark" shall have the meaning ascribed to it as in the U.S. Agreement.

"Transition Period" shall mean the period commencing on the Agreement Date and
ending on the Transition Completion Date.

"Transition Completion Date" shall mean close of business (P.S.T.) on [*].

"Transition Period Development Costs" shall mean the aggregate amount of
Development Costs incurred by Genzyme for Hylaform during the Transition Period.

"U.S. Agreement" shall mean the U.S. Distribution Agreement between Genzyme, as
assignee of and successor in interest to Biomatrix, Inc., and Inamed, as
assignee of and successor in interest to Collagen Corporation, dated June 14,
1996, as subsequently amended prior to the date hereof, relating to the sale of
Hylaform in the United States.

        1.2  In this Agreement, unless the context otherwise requires:

        (a)  clause headings are inserted for convenience of reference only and
have no legal effect;

        (b)  references to sections, exhibits and schedules are to be construed
as references to the sections of, and exhibits and schedules to, this Agreement
and references to this Agreement include its exhibits and schedules;

        (c)  references to (or to any specified provision of) this Agreement or
any other document shall be construed as references to this Agreement, that
provision or that document as in force for the time being and as amended,
varied, substituted, supplemented, restated or novated in accordance with the
terms thereof or, as the case may be, with the agreement of the relevant parties
and (where such consent is, by the terms of this Agreement or the relevant
document, required to be obtained as a condition to such amendment being
permitted) the prior written consent of the party whose consent is so required;

        (d)  words importing the plural shall include the singular and vice
versa;

        (e)  references to a person shall be construed as including references
to an individual, firm, consortium, company, corporation, unincorporated body of
persons or any State or any agency thereof; and

        (f)    references to statutory provisions shall be construed as
references to those provisions as replaced, amended or re-enacted from time to
time.

2.    Steering Committee and Development Coordinators.

        2.1  Committee Formation and Operation. To facilitate the performance of
the parties under this Agreement, the parties shall establish a steering
committee (the "Committee"). The Committee shall be comprised of not less than
four (4) voting representatives, with two (2) members designated by each party.
The initial members of the Committee are identified on Schedule 2.1 attached
hereto. The size of the Committee may be changed from time to time by mutual
agreement of the parties so long as the

4

--------------------------------------------------------------------------------


number of representatives designated by each party is equal. Upon the request of
either party, the Committee may allow persons other than its voting members to
attend and participate on a non-voting basis at meetings of the Committee. The
Committee will be administered by a chairman, who shall serve for period of one
year and shall be one of the members of the Committee. The chairman shall be
appointed by Inamed. The Committee shall meet either in person or by
teleconference, and will meet weekly during the Transition Period, monthly until
the Hylaform PMA is initially submitted and on a quarterly basis thereafter. The
chairman shall be responsible for the preparation of written minutes of each
meeting, which minutes shall be subject to Committee approval. Decisions of the
Committee shall be made by consensus (a majority of the members of the
Committee). If, after a period of seven (7) days, a matter is still not
resolved, it shall be resolved in accordance with Section 15(b).

        2.2.  Committee Duties. The Committee shall be responsible for
overseeing Development Work and for ensuring that any and all obstacles or
issues that arise are resolved promptly and efficiently. The Committee shall
coordinate the development of the Agreement Products, including specifically the
performance by each party of their respective Development Work obligations.
Except as set forth in Section 3.4(a) hereof, the Committee shall not have the
authority to change the responsibilities of either party under this Agreement,
or to otherwise amend this Agreement.

        2.3  Development Work Managers. To implement the decisions of the
Committee, and to assure clarity of responsibility and accountability for the
performance of their respective obligations under this Agreement, upon the
commencement of Development Work for any Agreement Product the parties agree to
designate three employees, one of whom shall be responsible for coordinating
generally each party's performance of its duties under this Agreement (the
"Program Manager"), one of whom shall be responsible for coordinating the
Clinical Activities (the "Clinical Manager"), and one of whom shall be
responsible for coordinating the Regulatory Activities (the "Regulatory
Manager") of each party. Any Program Manager, Clinical Manager and Regulatory
Manager may be a member of the Committee, and may be changed at any time by the
party responsible for their appointment. Each party shall consult with the other
party regarding the selection or change of their respective Managers, and shall
attempt in making such selection or change to accommodate the interests and
preferences of the other party. The Managers for each party shall communicate
regularly with each other to furnish information, to coordinate activities and
to consider issues relevant to the successful completion of the Development Work
for the relevant Agreement Product.

3.    Hylaform Development.

        3.1  Development Plan. The parties acknowledge that Genzyme has prepared
and delivered to Inamed a number of planning documents, budgets and materials
that collectively constitute a Development Plan for Hylaform. The parties
acknowledge that Inamed intends to develop a revised Development Plan during the
Transition Period to provide for an accelerated PMA submission timeline. The
revised Development Plan shall be considered by the parties and implemented in
accordance with the terms of this Agreement.

        3.2  Development Work during the Transition Period. During the
Transition Period, Genzyme will continue to perform Development Work, including
both Clinical Activities and Regulatory Activities, in a diligent manner. During
the Transition Period, both parties agree to use reasonable commercial efforts
to mitigate any negative impact on pending Clinical Activities from arising as a
direct result of activities performed or not performed during the Transition
Period.

5

--------------------------------------------------------------------------------

        3.3  Development Costs prior to the Cut-Off Date. Each of the parties
agrees that it shall be responsible for all Development Costs incurred by it in
performing Hylaform Development Work prior to the Cut-Off Date. Genzyme shall be
responsible for all third party Development Costs relating to services rendered
prior to the Cut-Off Date, and Inamed shall be responsible for all third party
Development Costs relating to services rendered after the Cut-Off Date.

        3.4  Hylaform Development after the Transition Period.

        (a)  Allocation of Development Work. Beginning on the day immediately
after the Transition Completion Date, Development Work for Hylaform shall be
allocated between the parties in the manner described below. Inamed shall be
primarily responsible for Clinical Activities and Genzyme shall be primarily
responsible for Regulatory Activities, as more specifically described in
Exhibit A and subject to the rights reserved for each party in Exhibit A.
Notwithstanding these general principles of allocation of Hylaform Development
Work, if either party determines in its reasonable judgment that such allocation
is no longer consistent with its policies and procedures for conducting clinical
and regulatory product development activities, or creates unacceptable risks to
either party, then these general principles of allocation may be adjusted as
reasonably determined by the Committee. If the Committee is deadlocked and is
unable to make a determination, the allocation of Development Work shall be
resolved in accordance with Section 15(b).

(b)Clinical Activities. Beginning on the day immediately after the Transition
Completion Date, the parties agree that Inamed shall assume primary
responsibility for the performance of Clinical Activities relating to the
development of Hylaform, including without limitation, the Clinical Activities
described in Part A-1 of Exhibit A attached hereto. Notwithstanding the
assumption by Inamed of primary responsibility for the Hylaform Clinical
Activities, Genzyme may exercise certain rights and perform certain activities
as described in Part A-2 of Exhibit A attached hereto, and Inamed agrees to
support Genzyme's exercise of those rights and activities. The parties confirm
the following with respect to the Hylaform Clinical Activities:

        (1)  Inamed (in the name of Inamed or its Affiliates) shall be
responsible for the overall management of the Hylaform clinical trial, including
supervision of any third party contract research organizations, investigators
and site monitors;

        (2)  Inamed shall be responsible for the management and analysis of data
resulting from the Hylaform clinical trial, including supervision of a third
party reviewers, biostatisticians and other persons participating in the
organization and analysis of the clinical trial; and

        (3)  Inamed shall be responsible for the drafting of the final clinical
study report for the Hylaform trial and for the delivery to Genzyme of other
information generated from the clinical trial that is necessary or useful to
complete the Filings.

        (c)  Regulatory Activities. The parties agree that Genzyme shall
continue to be primarily responsibility for the performance of Regulatory
Activities relating to the development of Hylaform, including without
limitation, the Regulatory Activities described in Part B-1 of Exhibit A
attached hereto. Notwithstanding Genzyme's continuing primary responsibility for
the Hylaform Regulatory Activities, Inamed may exercise certain rights and
perform certain activities as described in Part B-2 of Exhibit A attached
hereto, and Genzyme agrees to support Inamed's exercise of those rights and
activities that have been reserved for Inamed as set forth in Part B-2 of
Exhibit A. The parties confirm the following with respect to the Hylaform
Regulatory Activities:

        (1)  Genzyme (in the name of Genzyme or its Affiliates) shall be
responsible for preparing and submitting all Filings, for obtaining and
maintaining all FDA Approvals for Hylaform, and for handling all communications
with the FDA;

6

--------------------------------------------------------------------------------

        (2)  Genzyme shall be responsible for providing all documentation to the
FDA regarding the manufacture of Hylaform, and for the preparation and conduct
of pre-approval inspections of manufacturing sites for Hylaform; and

        (3)  Genzyme shall be responsible for meeting all FDA adverse event
reporting requirements, and for satisfying all other FDA compliance obligations
prior to and after the receipt of FDA Approval for Hylaform.

        3.5  Transition Plan. The parties agree to work diligently and in good
faith to complete a transition of the Hylaform Clinical Activities to Inamed
prior to the Transition Completion Date in accordance with a transition plan
established by the Committee. Certain critical actions necessary to accomplish
the transition and the anticipated completion dates for such actions are set
forth on Exhibit B attached hereto. Genzyme and Inamed shall each use reasonable
commercial efforts to prevent this transition from causing a negative impact or
delay on the Hylaform Development Work.

        3.6  Ownership Rights and Inamed Authority after the Transition.

        (a)  Clinical Data. Genzyme shall remain the owner of Hylaform, the
sponsor of the Hylaform clinical trial, the applicant under the Filings and the
holder of any FDA Approval. All data accumulated during the course of the
Clinical Activities, all information contained in the Filings and all such other
data, information and intellectual property developed during the course of the
course of the Hylaform Development Work shall be considered Confidential
Information that is the property of Genzyme. At the conclusion of the Clinical
Activities, original copies of clinical documentation, to the extent not
previously furnished to Genzyme, shall be delivered to Genzyme for storage. For
the purpose of conducting the Clinical Activities, making regulatory filings
outside the United States, and promoting, marketing, distributing and selling
Agreement Products under the U.S. Agreement and the International Agreement,
Inamed shall have full access to and use of this information.

        (b)  Inamed Authority. The parties confirm that Clinical Agreements
shall not be assigned to Inamed, except as the Committee may otherwise direct.
Upon the request of Inamed, and if permissible under the relevant Clinical
Agreements and necessary for Inamed to fulfill its obligations under this
Agreement, Genzyme shall appoint Inamed as its authorized agent under the
Clinical Agreements. Such appointment shall provide Inamed with the full
authority to receive the benefit of the rights conferred upon, and the
obligation to perform the duties required of, Genzyme under the Clinical
Agreements. With respect to each Clinical Agreement under which Inamed has been
designated an authorized agent, Inamed shall comply with the requirements and
shall perform all the obligations of Genzyme under the such Clinical Agreement.
Any liability, damage, loss or expense that may be incurred by Genzyme that
results from Inamed's negligence in performing the Clinical Agreements as
Genzyme's agent shall be subject to indemnification in accordance with
Section 11 hereof.

        3.7  Hylaform Development Costs after the Cut-Off Date. After the
Cut-Off Date, the parties shall assume responsibility for Hylaform Development
Costs as follows:

        (a)  All fees and expenses incurred with third parties relating to
services rendered after the Cut-Off Date (i) under the Clinical Agreements,
regardless of whether Inamed has been designated as Genzyme's agent thereunder,
and (ii) under any other agreements or arrangements relating to the Clinical
Activities regardless of whether incurred by Inamed or Genzyme, shall be borne
by Inamed, and the parties agree to furnish joint directions to third parties
who are contractors under the Clinical Agreements to submit all invoices
directly to Inamed for payment;

        (b)  All Development Costs incurred by Inamed under this Agreement
relating to Hylaform, including the costs of performing Clinical Activities and
exercising rights and privileges under Part B-2 of Exhibit A, shall be borne by
Inamed; and

7

--------------------------------------------------------------------------------




        (c)  All Development Costs incurred by Genzyme under this Agreement
relating to Hylaform, including the costs of performing Regulatory Activities
and exercising rights and privileges under Part A-2 of Exhibit A, shall be borne
by Genzyme.

        3.8  Hylaform Payments. In lieu of and in substitution for any payments
that Inamed has made or may be obligated to make under Section 7.1(b) of the
U.S. Agreement, Inamed shall make payments to Genzyme totaling [*], subject to
certain conditions, as described below. Genzyme and Inamed confirm that any one
or more payments made pursuant to this Section 3.8 represent a payment in
consideration of the Distribution Rights granted by Genzyme to Inamed under the
U.S. Agreement. Except in connection with a Fee Payment Default (as defined in
the U.S. Agreement), the failure by Genzyme to receive all or any portion of
these payments shall not invalidate, rescind, diminish or otherwise effect the
grant of the Distribution Rights by Genzyme to Inamed.

        (a)  Development Agreement Milestone. Upon execution of this Agreement,
Inamed agrees to pay Genzyme [*], payable within 15 days after the Agreement
Date. Inamed and Genzyme acknowledge [*] has been previously paid to Genzyme.

        (b)  Transition Milestone. If all of the transition action items listed
on Exhibit B are completed, Inamed agrees to pay Genzyme [*], payable as
follows:

        (1)  Completion Prior to Transition Completion Date. If all of the
transition action items listed on Exhibit B are completed prior to the
Transition Completion Date, Inamed shall pay Genzyme the full amount of the
Transition Milestone within 15 days after the date of completion.

        (2)  Completion After Transition Completion Date. For each business day
that any action item listed on Exhibit B remains incomplete after the Transition
Completion Date, the amount of the Transition Milestone payable upon completion
shall be deferred [*]. The reduced amount of the Transition Milestone shall be
paid within fifteen (15) days of Genzyme's notice of completion, and the
deferred amount of the Transition Milestone shall be paid on the first
anniversary of the Transition Completion Date.

        (3)  Determination of Transition Completion. Genzyme shall furnish
written notice to Inamed when it determines that it has completed all of the
transition action items listed on Exhibit B. Within ten (10) business days after
receipt of such notice, Inamed may contest such determination by providing
written notice of such contest, along with a detailed list that identifies those
transition activities that Inamed believes have not been completed. If Inamed
does not deliver the notice of non-completion during this period, the transition
shall be deemed complete. If Inamed delivers a notice of non-completion and
Genzyme disputes the non-completion determination of Inamed, such dispute shall
be resolved in accordance with the procedures set forth in Section 15(b) hereof.
If a dispute exists, notwithstanding the amount that is asserted by Inamed as
subject to deferral, within fifteen (15) days of Genzyme's notice of completion,
Inamed shall pay to Genzyme an amount [*]. Within five (5) days after resolution
of the dispute, the [*] amount of the deferral (if any) shall be paid to
Genzyme, and the deferred amount shall be paid on the first anniversary of the
Transition Completion Date.

        (4)  Transition Filing Delay. If Genzyme is unable to complete the
transition as a result of circumstances beyond its control or as a result of
Inamed's failure to participate in the transition in a reasonable or timely
manner, the Transition Completion Date shall be extended by such amount of time
as such circumstances or failure persisted; provided, that if Inamed objects to
such claim, the parties agree that such dispute shall be resolved in accordance
with Section 15(b).

8

--------------------------------------------------------------------------------




        (c)  PMA Filing Milestone. If Genzyme completes an initial submission to
the FDA of a PMA for Hylaform, Inamed agrees to pay Genzyme [*], payable as
follows:

        (1)  PMA Filed Prior to PMA Filing Deadline. If the PMA is initially
submitted prior to the PMA Filing Deadline, Inamed shall pay Genzyme the full
amount of the PMA Milestone within 30 days after the date of submission.

        (2)  PMA Filed After PMA Filing Deadline. For each business day that the
PMA is initially submitted after the PMA Filing Deadline, the amount of the PMA
Milestone payable upon submission shall be deferred [*]. The reduced amount of
the PMA Filing Milestone shall be paid within thirty (30) days of submission,
and the deferred amount of the PMA Filing Milestone shall be paid thirty
(30) days after the date that the FDA issues an approval letter with respect to
the PMA Filing for Hylaform.

        (3)  Determination of CSR Completion. Inamed shall furnish written
notice to Genzyme when it determines that it has completed the CSR in final form
for submission to the FDA as part of the PMA Filing. Within ten (10) business
days after receipt of such notice, Genzyme may contest such determination by
delivering written notice to Inamed along with a detailed list that identifies
those portions of the CSR that Genzyme believes are not complete or are
deficient. If Genzyme does not deliver the notice of non-completion during this
period, the CSR shall be deemed complete as of the date of the Inamed completion
notice. If Genzyme delivers a notice of non-completion and Inamed disputes the
non-completion determination of Genzyme, such dispute shall be resolved in
accordance with the procedures set forth in Section 15(b) hereof.

        (4)  PMA Filing Delay. If Genzyme is unable to complete the initial
submission of the PMA prior to the PMA Filing Deadline, and the delay is claimed
by Genzyme to be a result of circumstances beyond its control or is the result
of Inamed's failure to participate in the PMA submission process in reasonable
or timely manner, the PMA Filing Deadline shall be extended by such amount of
time as such circumstances or failure persisted; provided, that if Inamed
objects to such claim, the parties agree that such dispute shall be resolved in
accordance with Section 15(b).

        (d)  FDA Approval Milestone. Upon notification of FDA Approval of
Hylaform, Inamed shall pay Genzyme a milestone payment of [*], payable within
30 days of the receipt of such notification; provided, that the PMA Approval
Milestone shall be waived by Genzyme and not payable by Inamed if the FDA
approval for Hylaform mandates that the product label include the requirement
that patients undergo a skin-sensitivity test procedure similar to procedures
now used with competitive Dermal Tissue Augmentation Products prior to receiving
treatment with Hylaform.

        3.9  Subcontracting of Clinical Activities to Genzyme. The parties
acknowledge that in performing the Clinical Activities, Inamed may propose that
Genzyme, as a vendor to Inamed, perform certain Clinical Activities. Genzyme, at
its option, may elect to respond to such a proposal. The terms of any
arrangement that may arise from such discussions shall be mutually acceptable to
the parties and shall be memorialized in an amendment to this Agreement or in a
separate instrument.

4.    Follow-On Products

        4.1  Inamed Proposal and Committee Election. Inamed may notify the
Committee in writing of its intention to pursue Development Work for one or more
Follow-On Products. This notification shall be accompanied by a Development Plan
that includes, at a minimum, a description of the proposed Clinical and
Regulatory Activities, a projected budget for the contemplated Development Work
and a timeline for achieving FDA Approval. Genzyme may take up to fourteen
(14) days to provide

9

--------------------------------------------------------------------------------


comments regarding the Development Plan, which will be received and considered
in good faith by Genzyme. Provided that the allocation of Development Work
contemplated by the Development Plan is in accordance with Section 4.4 hereof,
and provided further that no Genzyme or Inamed SOPs or FDA regulations are
violated, and the Development Plan is consistent with Good Clinical Practices
("GCPs"), the Committee shall be obligated to adopt the Development Plan and
Inamed and Genzyme shall proceed with the proposal (thereupon, a "Designated
Follow-On Product") and initiate Development Work.

        4.2  Genzyme Proposal and Committee Election. Genzyme may notify the
Committee in writing of its intention to pursue Development Work for one or more
Follow-On Products. This notification shall be accompanied by a Development Plan
that includes, at a minimum, a description of the proposed Clinical and
Regulatory Activities, a projected budget for the contemplated Development Work
and a timeline for achieving FDA Approval. Inamed may take up to fourteen
(14) days to provide comments regarding the Development Plan, which will be
received and considered in good faith by Genzyme. If Inamed elects not to
participate with Genzyme in the development of the Follow-On Product pursuant to
the proposed Development Plan, Genzyme, at its election, may proceed with the
Development Plan, and any distribution rights that Inamed may have under the
U.S. Agreement for the relevant Follow-On Product shall terminate upon the
submission of a Filing seeking FDA Approval of such product.

        4.3  Funding for a Designated Follow-On Product. Inamed shall fund all
Development Costs for each Designated Follow-On Product incurred by Genzyme
under the relevant Development Plan; provided, that if Inamed elects not to
participate with Genzyme in the development of Follow-On Product pursuant to
Section 4.2, Inamed shall not be obligated to fund any Development Costs for the
relevant Follow-On Product. Inamed shall have the right to perform customary
financial audits of Development Costs incurred by Genzyme in connection with a
Follow-On Product upon reasonable prior notice to Genzyme.

        4.4  Development Work for a Designated Follow-On Product. Development
Work for each Designated Follow-On Product shall be allocated between the
parties in a manner substantially similar to the allocation of Development Work
for Hylaform. Inamed shall be primarily responsible for Clinical Activities and
Genzyme shall be primarily responsible for Regulatory Activities, as more
specifically described in Exhibit A and subject to the rights reserved for each
party in Exhibit A. If required or deemed necessary for each Designated
Follow-On Product, a new exhibit may be prepared with the approval of both
parties and attached to this Agreement without amendment hereof that will be
based upon Exhibit A and shall be modified or supplemented to reflect the
specific elements, and the allocation of specific responsibility between the
parties, of the Development Work relevant to the Designated Follow-on Product
not currently reflected in Exhibit A.

        4.5  Hylaform Plus Development Work. The parties acknowledge that Inamed
intends to pursue Hylaform Plus as the first Designated Follow-On Product and is
currently developing a Development Plan for submission to the Committee as
described in Section 4.1.

5.    Additional Genzyme Support

        5.1  Product Supply. Genzyme will provide sufficient quantities of
Hylaform and any Follow-On Product necessary to complete the Development Work
for Hylaform and for the Development Work of any Follow-On Product. The cost of
such quantities of Hylaform shall be absorbed by Genzyme.

        5.2  Advisory Assistance. Genzyme shall provide without cost to Inamed
reasonable amounts of clinical, medical, market and other technical assistance
as Inamed may reasonably request to facilitate Inamed's performance of the
Clinical Activities and other duties required of Inamed under this Agreement.

10

--------------------------------------------------------------------------------


6.    Term

        6.1  Effective Date. This Agreement shall be considered binding and
enforceable and shall be deemed in effect as of the Agreement Date.

        6.2  Term. This Agreement shall remain in effect until the later of
(i) the earlier of (A) twelve (12) months after the date of the confirmation of
receipt from the FDA of a completed, PMA or 510K application for Hylaform, and
(B) six (6) months after the date FDA Approval is granted for Hylaform, or
(ii) if Development Work is initiated for any Follow-On Product, twelve
(12) months after the date of the initial filing of the PMA or 510K for the last
Follow-on Product for which Development Work is being furnished.

.      Confidentiality and Public Announcement.

        7.1  Confidentiality. All information acquired by either party (the
"Recipient") from the other party or any of its Affiliates (the "Discloser")
during the term of this Agreement or prior to the Effective Date, relating
directly or indirectly to the present or potential business, operations,
corporate, technical or financial situation of the Discloser, or to
manufacturing know-how, patents, data, test results, techniques, processes,
procedures, raw materials, dealer, supplier and customer lists, pre-clinical and
clinical protocols and regulatory documents or any improvements thereof of the
Discloser ("Confidential Information") is confidential, and shall be held in
trust by the Recipient for the exclusive benefit of the Discloser. Unless
otherwise agreed to in writing by the Discloser, the Recipient shall not at any
time, either during or subsequent to the term of this Agreement, use for itself
(other than in accordance with the terms of this Agreement) or any other Person,
or disclose or divulge to any Person, other than to those of its employees and
advisors and Affiliates who require the same for the purposes hereof and who are
bound by the same obligations of confidentiality, non-disclosure and non-use as
set forth herein, any Confidential Information or any other confidential or
proprietary information of the Discloser of which the Recipient may acquire
knowledge; provided, however, that the confidentiality, non-disclosure and
non-use provisions contained in this Section 7.1 shall not apply to any
information or data to the extent that the Recipient:

11

--------------------------------------------------------------------------------



        (a)  shall demonstrate by clear and convincing evidence that such
information or data is known generally to persons in the trade through no act or
omission of the Recipient or any of its Affiliates;

        (b)  is required by any government authority to disclose such
information or data, including without limitation for the purposes of obtaining
and maintaining any Product License Approvals under this Agreement; or

        (c)  shall demonstrate by its written records was disclosed to or
created by it or its Affiliates on a non-confidential basis from a source other
than the Discloser or its Affiliates and that such disclosure or creation did
not constitute a breach of any applicable confidentiality obligations.

Confidential Information shall be immediately returned to the Discloser upon
termination of this Agreement, along with any copies, reproductions, digests,
abstracts or the like of all or any part thereof in the Recipient's possession
or under the Recipient's control, and upon such return any computer entries or
the like relating thereto shall, to the extent legally permissible, be
destroyed. Such return (and destruction) will not affect the Recipient's
obligations hereunder which shall survive indefinitely.

        7.2  Public Announcement. Except as shall be necessary for governmental
notification purposes or to comply with applicable laws and regulations, and
except as otherwise agreed to by the parties hereto in writing, the parties
agree to keep the existence of this Agreement, and the transactions contemplated
hereby, strictly confidential. In the event that a party must file this document
or otherwise disclose any of its subject matter pursuant to public filing
requirements, such party shall seek confidential treatment of those portions of
the Agreement as the parties shall mutually agree upon. Any public announcements
regarding Development Work, this Agreement or the transactions contemplated
herein shall also be approved by the Committee and agreed upon in writing by the
parties prior to any release thereof.

8.    Representations of Genzyme. Genzyme represents, warrants and covenants as
follows:

        8.1  It is a corporation duly organized and validly existing under the
laws of the Commonwealth of Massachusetts with the full power to conduct its
affairs as currently conducted and contemplated hereunder. All necessary action
has been taken to enable it to execute and deliver this Agreement and perform
its obligations hereunder.

        8.2  This Agreement is a valid and binding obligation of Genzyme
enforceable in accordance with its terms. Genzyme has the unencumbered right to
enter into this Agreement and to fulfill its duties hereunder. It is not and
will not become a party to any agreement in conflict herewith. Accordingly, the
performance of Genzyme's obligations hereunder will not constitute a breach of
any existing contractual or other arrangements between the Genzyme and any
Affiliated or non-Affiliated third party, nor shall the performance by Genzyme
of its obligations hereunder infringe the rights of any Affiliated or
non-Affiliated third party.

        8.3  No approval, consent, order, authorization or license by, giving
notice to or taking any other action with respect to, any governmental or
regulatory authority is required in connection with the execution and delivery
of this Agreement by Genzyme and the performance by Genzyme of its obligations
hereunder.

        8.4  The vendor agreements, investigator agreements and independent
panel review agreements identified in Exhibit B constitute to the knowledge of
Genzyme all of the material Clinical Agreements as of the Agreement Date.

12

--------------------------------------------------------------------------------


9.    Representations of Inamed. Inamed represents, warrants and covenants as
follows:

        9.1  It is a corporation duly organized and validly existing under the
laws of Delaware with full power to conduct its affairs as currently conducted
and contemplated hereunder. All necessary action has been taken to enable it to
execute and deliver this Agreement and perform its obligations hereunder.

        9.2  This Agreement is Inamed's valid and binding obligation enforceable
in accordance with its terms. Inamed has the unencumbered right to enter into
this Agreement and to fulfill its obligations hereunder. It is not and will not
become a party to any agreement in conflict herewith. Accordingly, the
performance of Inamed's obligations hereunder will not constitute a breach of
any existing contractual or other arrangements between Inamed and any Affiliated
or non-Affiliated third party, nor shall it infringe the rights of any
Affiliated or non-Affiliated third party.

        9.3  No approval, consent, order, authorization or license by, giving
notice to or taking any other action with respect to any governmental or
regulatory authority is required in connection with the execution and delivery
of this Agreement by Inamed and the performance by Inamed of its obligations
hereunder.

10.  Termination and Effects of Termination

        10.1 Expiration and Termination.

        (a)  This Agreement shall expire without notice or further action by the
parties in accordance with the provisions of Section 6.

        (b)  Notwithstanding any other provision of this Agreement to the
contrary, either party may terminate this Agreement by written notice to the
other party at any time prior to or after receipt of FDA Approval for any
Agreement Product subject to this Agreement if the other party is in material
breach of the U.S. Agreement or the International Agreement, which material
breach has not been cured within thirty (30) days after written notice of such
breach is received by such party.

        (c)  In the event that either party commits a material breach of its
obligations under this Agreement and fails to cure that breach within thirty
(30) days after receiving written notice thereof (or such longer period as may
be reasonably determined by the parties if the breach is not curable within such
thirty (30) day period), the other party may terminate this Agreement
immediately upon written notice to the party in breach.

        10.2 Rights upon Expiration or Termination.

        (a)  Upon expiration or termination of this Agreement, the authority of
the Committee shall end and it shall disband, and all rights of Inamed to
direct, supervise, control or conduct Development Work related to the Agreement
Products shall terminate. Within thirty (30) days after the effective date of
termination, all supplies of products, documents, records, reports, data, files,
computer programs, logs and other materials and information related to any
Development Work or other activities related to this Agreement shall be returned
to Genzyme in accordance with instructions provided by Genzyme.

        (b)  Upon expiration or termination of this Agreement, each party shall
have the right to retain all fees, milestones and other sums received under this
Agreement, and each party shall pay to the other all fees, milestones and other
sums accrued under this Agreement, which are then due.

13

--------------------------------------------------------------------------------




11.  Indemnification and Limitation of Liability.

        11.1 Indemnification. Each party shall indemnify, defend and hold
harmless the other party and its officers, employees and agents and their
respective successors, heirs and assigns (the "Indemnitees") against any
liability, damage, loss or expense (including reasonable attorneys fees and
expenses of litigation) incurred by or imposed upon the Indemnitees arising from
the activities undertaken by such party under this Agreement; provided, however,
that such indemnification shall not apply to any liability, damage, loss or
expense to the extent attributable to (a) the negligence or reckless or
intentional misconduct of the Indemnitees or (b) the settlement of a claim,
suit, action or demand by Indemnitees without the prior written approval of such
party.

        11.2 Limitation on Liability for Consequential Damages. It is agreed by
the parties that no party shall have a right to or shall claim special, indirect
or consequential damages (including lost profits) for breach of this Agreement
by the other party; provided, that the limitation on liability shall not apply
to liability arising from the other party's intentional misconduct hereunder.

12.Infringement. Each of the Inamed and Genzyme will promptly notify the other
party in writing of any infringement of a Patent or Trademark or unauthorized
disclosure or use of any Confidential Information, of which it becomes aware.
Genzyme shall have the exclusive right at its own cost to take all legal action
it deems necessary or advisable to eliminate or minimize the consequences of
such infringement of a Patent or Trademark. For the purpose of taking any such
legal action, Genzyme shall have the right, subject to Inamed's consent which
consent shall not be unreasonably withheld or delayed, to use the name of Inamed
as plaintiff, either solely or jointly in accordance with the applicable rules
of procedure; provided, that Genzyme shall give Inamed prior notice of such use
of Inamed's name. Inamed shall promptly furnish Genzyme with whatever written
authority may be required in order to enable Genzyme to use Inamed's name in
connection with any such legal action, and shall otherwise cooperate fully and
promptly with Genzyme in connection with any such action. All proceeds realized
upon any judgment or settlement regarding such action shall belong to Genzyme.

13.Further Assurances. The parties hereto agree to execute such further or other
documents and assurances as are necessary from time to time in order to give
effect to the provisions of this Agreement.

14.Assignment. The Agreement shall not be assigned or otherwise transferred
without the consent of the other party, except that either party may assign its
rights and obligations under the Agreement without such consent (i) to an
Affliate, (ii) in connection with a corporate reorganization of the party, or
(iii) in connection with a merger, consolidation, spin-off or sale of all or
substantially all of the assets of a party or that portion of the business of
the party that pertains to this Agreement.

15.Governing Law, Dispute Resolution and Injunctive Relief.

        (a)  Governing Law. This Agreement shall be governed by and construed in
accordance with the internal and substantive laws of the Commonwealth of
Massachusetts, United States of America.

        (b)  Dispute Resolution. In the event of any dispute arising under this
Agreement, the parties hereby agree to submit such dispute:

        (1)  first, to the Committee, and if the dispute is not successfully
resolved by the Committee within a period of seven (7) days through good faith
discussions; then

        (2)  second, to most senior executive officer of the business unit of
each party responsible for the business of the Agreement Products, or their
designees, and if the dispute is not successfully resolved by these senior
executive officers within a period of twenty (20) days

14

--------------------------------------------------------------------------------




through good faith discussions, or such other period as is agreed upon in
writing by the parties; then

        (3)  third, for arbitration in Chicago, Illinois under the Rules of the
American Arbitration Association in effect on the date of this Agreement (the
"Rules") by arbitrators appointed in accordance with said Rules. Any decision of
such arbitrators shall be written and shall be final and binding upon the
parties. In any arbitration pursuant to this Section the award shall be rendered
by a majority of three (3) arbitrators, one (1) of whom shall be appointed by
each party and the third of who shall be appointed by mutual agreement of the
two (2) party-appointed arbitrators. In the event of failure of a party to
appoint an arbitrator within thirty (30) days after commencement of the
arbitration proceeding or in the event of failure of the two (2) party-appointed
arbitrators to agree upon the appointment of the third arbitrator within thirty
(30) days after commencement of the arbitration proceeding, such arbitrator
shall be appointed by the American Arbitration Association in accordance with
the Rules. The arbitrators shall apply the governing law set forth in this
Section. Judgment upon an award rendered by the arbitrators may be entered in
any court having jurisdiction thereof.

        (c)  Injunctive Relief. Each of the parties hereto acknowledges and
agrees that damages may not be an adequate remedy for any material breach or
violation of this Agreement if such material breach or violation would cause
immediate and irreparable harm (an "Irreparable Breach"). Accordingly, in the
event of a threatened or ongoing Irreparable Breach, each party hereto shall be
entitled to seek, in any state or federal court located in the state of the
principal offices of the other party equitable relief of a kind appropriate in
light of the nature of the ongoing threatened Irreparable Breach, which relief
may include, without limitation, specific performance or injunctive relief;
provided, however, that if the party bringing such action is unsuccessful in
obtaining the relief sought, the moving party shall pay the non-moving party's
reasonable costs, including attorney's fees, incurred in connection with
defending such action. Such remedies shall not be the parties' exclusive
remedies, but shall be in addition to all other remedies provided in this
Agreement.

16.  Amendment of U.S. Agreement.

        The U.S. Agreement is hereby amended as follows:

        (a)  The parties acknowledge that the parties to the U.S. Agreement have
changed. Genzyme Biosurgery Corporation, a subsidiary of Genzyme Corporation, is
the successor in interest to Biomatrix, Inc. by reason of the merger of
Biomatrix, Inc. with and into Genzyme Biosurgery Corporation, and Inamed
Corporation is the successor in interest to Collagen Corporation by reason of
the merger of Collagen Corporation with and into a subsidiary of Inamed
Corporation. The first paragraph of the U.S. Agreement is amended by deleting
the first paragraph of the U.S. Agreement in its entirety, and substituting in
lieu thereof a new first paragraph as follows:

"This Agreement is made as of the 14th day of June 1996, as subsequently
amended, by and between Genzyme Biosurgery Corporation, a corporation duly
organized and existing under the laws of The Commonwealth of Massachusetts,
having its principal place of business at One Kendall Square, Cambridge, MA
02139, and a wholly owned subsidiary of Genzyme Corporation, as successor in
interest to Biomatrix, Inc. ("Genzyme"), and Inamed Corporation, a corporation
duly organized and existing under the laws of the state of Delaware, having its
principal place of business at 5540 Ekwill Street, Suite D, Santa Barbara, CA
93111, as successor in interest to Collagen Corporation (the "Distributor").

        For each and every reference to "Biomatrix" in the U.S. Agreement,
"Biomatrix" is hereby deleted, and in lieu thereof "Genzyme" is substituted
therefore.

15

--------------------------------------------------------------------------------

        (b)  Section 1.1 is amended by adding to, and commencing the first
sentence of the Section with, the following:

        "In addition to the defined terms that are defined elsewhere in this
Agreement, [i]n...".

        (c)  Section 1.1 is additionally amended by adding to the definition of
"Improved Agreement Products" a new clause (i) as follows: "(i) Follow-On
Products, as defined in the Development Agreement and Amendment to United States
Distribution Agreement, dated September 30, 2002, by and between Genzyme and
Distributor," and changing the existing clauses (i) and (ii), respectively, to
clauses (ii) and (iii).

        (d)  Section 3.2 is amended by adding a new subsection (g) as follows:

"(g)    Notwithstanding any other provision in this Agreement to the contrary,
in the event of a Fee Payment Default pursuant to Section 7.1(b), Genzyme may
terminate this Agreement following delivery of notice of the existence of a Fee
Payment Default to the Distributor, and the failure by Distributor to cure the
Fee Payment Default within twenty (20) days after the delivery date of such
notice."

        (e)  Section 7.1 is amended by deleting subsection (b) in its entirety,
and substituting in lieu thereof a new subsection (b) as follows:

"(b) In consideration for the rights granted by Genzyme Biosurgery Corporation,
a subsidiary of Genzyme Corporation and the successor in interest to Biomatrix
(hereafter "Genzyme") under Section 2.1 of this Agreement, Distributor agrees to
pay Genzyme the payments set forth in Section 3.8 of the Development Agreement
and Amendment to United States Distribution Agreement, dated September 30, 2002
(the "Development Agreement") in accordance with the terms of the Development
Agreement. The failure by Genzyme to receive all or any portion of those
payments shall not invalidate, rescind, diminish or otherwise effect the grant
of the Distribution Rights by Genzyme to Distributor, unless such payment is
earned by Genzyme under the Development Agreement and Distributor subsequently
fails to make such payment in a full or timely manner (a "Fee Payment Default").
In the event of a Fee Payment Default, as its sole and exclusive remedy under
this Agreement, Genzyme shall have the right to terminate this Agreement in
accordance with Section 3.2(g). Genzyme's election to terminate this Agreement
shall not extinguish any right that Genzyme may have to exercise its remedies
under the Development Agreement with respect to the Fee Payment Default,
including collection activities."

(f)    Except as specifically amended by this Section 16, in all other respects
the U.S. Agreement is not amended, modified or otherwise affected, and is hereby
ratified and confirmed.

17.Force Majeure. Each of the parties shall be excused from the performance of
its obligations hereunder in the event such performance is prevented by force
majeure, and such excuse shall continue as long as the condition constituting
such force majeure continues. For the purpose of this Agreement, force majeure
is defined as contingencies beyond the reasonable control of either party,
including, without limitation, acts of God, judicial or regulatory action, war,
civil commotion, destruction of production facilities or materials by fire,
earthquake or storm and labor disturbances (whether or not any such labor
disturbance is within the power of the affected party to settle).

18.Interest. Any overdue amounts payable by any party hereunder shall bear
interest compounded monthly at the rate of ten percent (10%) per annum from the
due date until the date of payment.

19.Notices. All communications in connection with this Agreement shall be in
writing and sent by postage prepaid first class mail, courier, or telefax, and
if relating to default, late payment or

16

--------------------------------------------------------------------------------

termination, by certified mail, return receipt requested, telefax or courier,
addressed to each party as set forth below:

If to Genzyme:

Genzyme Corporation
One Kendall Square
Cambridge, Massachusetts 02139
Attn: Earl M. Collier, Jr. and Robert W. Hesslein, Esq.

If to Inamed:

Inamed Corporation
5540 Ekwill Street, Suite D
Santa Barbara, California 93111
Attn: Nicholas L. Teti and Joseph A. Newcomb, Esq.

or to such other address as the addressee shall last have designated by notice
to the communicating party. The date of giving any notice shall be the date of
its actual receipt.

17

--------------------------------------------------------------------------------



20. Survival. The provisions of Sections 7, 10, 11, 15 and 19 of this Agreement
shall survive the termination or expiration of this Agreement (as the case may
be) and shall remain in full force and effect. The provisions of this Agreement
that do not survive termination or expiration hereof (as the case may be) shall,
nonetheless, be controlling on, and shall be used in construing and interpreting
the rights and obligations of the parties hereto with regard to, any dispute,
controversy or claim which may arise under, out of, or in connection with this
Agreement.

21. Severability. In the event that any provision of this Agreement shall be
held by a court of competent jurisdiction or by any governmental body to be
invalid or unenforceable, such provision shall be deemed severable and the
remaining parts and provisions of this Agreement shall remain in full force and
effect.

22. Headings. The captions to the several Sections hereof and Exhibits hereto
are not a part of this Agreement, but are merely guides or labels to assist in
locating and reading the several Sections hereof.

23. Independent Contractors. It is expressly agreed that Genzyme and Inamed
shall be independent contractors and that the relationship between the two
parties shall not constitute a partnership, joint venture or agency. Neither
Genzyme nor Inamed shall have the authority to make any statements,
representations or commitments of any kind, or to take any action, which shall
be binding on the other, without the prior written consent of the other party to
do so.

24. Waiver. The waiver by either party hereto of any right hereunder or the
failure to perform or of a breach by the other party shall not be deemed a
waiver of any other right hereunder or of any other breach or failure by said
other party whether of a similar nature or otherwise.

25. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Counterparts may be exchanged by
facsimile if mutually agreed by the parties.

26. Entire Agreement. This Agreement, together with the attached Schedule and
Exhibits hereto, sets forth the complete and final agreement between Genzyme and
Inamed with regard to its subject matter and supersedes and terminates all prior
agreements and understandings with regard to the same subject matter between the
parties, whether oral or in writing, excluding from the foregoing the U.S.
Agreement and the International Agreement.

[Remainder of Page Intentionally Left Blank]

18

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date and year first above written.

    INAMED CORPORATION
 
 
By:


--------------------------------------------------------------------------------

Nicholas L. Teti, Jr.
Chairman and Chief Executive Officer
 
 
GENZYME BIOSURGERY CORPORATION,
a subsidiary of Genzyme Corporation
 
 
By:


--------------------------------------------------------------------------------

Earl M. Collier, Jr.
President

19

--------------------------------------------------------------------------------


SCHEDULE 2.1

STEERING COMMITTEE
INITIAL MEMBERSHIP


Inamed Designees

Peter Nicholson
Ron Ehmsen

Genzyme Designees

Alicia Secor
Richard Polisson

20

--------------------------------------------------------------------------------






EXHIBIT A

HYLAFORM DEVELOPMENT WORK

INAMED/GENZYME DUTIES AND RIGHTS


This Exhibit is attached to, and is deemed a part of, the Development Agreement,
dated September 30, 2002, between Genzyme Corporation and Inamed Corporation.
Capitalized terms used in this Exhibit and not otherwise defined shall have the
meanings given such terms in the Development Agreement.

PART A: CLINICAL ACTIVITIES

Section 1: Duties and Rights of Inamed

General

•General supervision and management of all Clinical Activities in compliance
with applicable regulatory requirements

•By means of the Committee and the Managers, seek in a timely manner and
consider in good faith the advice of Genzyme regarding all Clinical Activities

•Provide to Genzyme original copies of documents and materials received,
generated or used by Inamed in conducting the Clinical Activities; provided,
that the parties shall mutually determine the method and timing for such
delivery and reasonable exceptions to such delivery requirement to avoid undue
burden for either party

•Track all Development Costs incurred and paid to third parties in connection
with Clinical Activities, and provide Genzyme periodically with reports
regarding the same

•Perform Clinical Activities substantially in accordance with GCPs and the
clinical trial protocol, and consult with Genzyme in advance regarding
implementation of deviations from GCPs and the clinical trial protocol

•Upon written request to Genzyme, receive from Genzyme copies of all third party
invoices and related back-up materials to the invoices submitted to Genzyme
pursuant to the Clinical Agreements

Clinical Trial

•General supervision and management of all clinical activities

•Management of the relationship with Celeris, Canfield, CRL-Medinet, SRL and
other vendors involved in the clinical trial; provided, that a (i) a material
amendment to any contract with any vendor, or (ii) a notice of breach or a
notice of termination of any contractual relationship with any vendor may not be
made or issued without the prior consent of Genzyme

•Management of the relationship with all investigators and related medical
personnel

•Remittance of all payments to vendors and investigators

•Supervision of patient enrollment

•Oversight of clinical site monitoring

•Management (but not responsibility) of the accountability and disposition of
supplies of Hylaform at the clinical trial sites in accordance with Genzyme
standard operating procedures ("SOPs")

21

--------------------------------------------------------------------------------

•Review of all protocol deviations and protocol interpretation issues, and
consult with Genzyme regarding findings relating to protocol deviations and the
rationale for protocol interpretations

•Consult with Genzyme regarding the outcomes of audits and other examinations of
the Clinical Activities, and collaborate on resolving issues that could have an
effect on Genzyme's ability to meet its regulatory obligations as the sponsor of
the Hylaform clinical trial

•Develop with Genzyme mutually acceptable guidelines and procedures for sharing
information, assessing causation and relationality, and submitting reports to
the FDA regarding adverse events that occur during the clinical trial. Inamed
will have the right pursuant to such guidelines to participate in the review,
assessment and handling of adverse events, but Genzyme shall remain responsible
for reporting such events to the FDA

Independent Panel Review

•Identification of board certified dermatologists to serve on the Independent
Panel Review ("IPR") impaneled to review and score patient trial data

•In conjunction with Canfield, train members of the IPR

•Schedule all IPR sessions and meetings

•Resolve all issues relating to the activities of the IPR

Data Management

•Supervise and perform database creation, data retrieval, data entry, data
correction/clarification, data coding and data audit consistent with commonly
accepted clinical trial practices and database management practices
establishedby Genzyme with respect to the Hylaform clinical trial

Biostatistical Analysis

•Development of a statistical analysis plan, and implementation of such plan
(including preparation and running of program tables, figures and listings)

•Review of the statistical analysis of the Zyplast pilot study following
preparation of such analysis by Genzyme, and review with Genzyme of revisions
regarding the sample size for the pivotal study

•Preparation of the CSR; provided that the CSR will not be deemed complete until
approved by Genzyme in accordance with Section 3.8(c)(3)

Section 2: Duties and Rights of Genzyme

General

•Provide timely advice to Inamed regarding all Clinical Activities

Clinical Trial

•Maintain original copies of all study documents and materials received,
generated or used by Inamed or Genzyme in conducting the Clinical Activities

•Deliver to Inamed copies of all documents and materials necessary for Inamed to
conduct and supervise the clinical trial

22

--------------------------------------------------------------------------------

•Upon reasonable notice to Inamed, to perform ordinary and customary audits
(using Genzyme personnel or agents) of the clinical sites, investigators, trial
data and study files wherever located, including the study files maintained at
Inamed, and if required by the FDA, to furnish the results of such audits to the
FDA

•Upon written request to Inamed, receive from Inamed copies of all third party
invoices and related back-up materials to the invoices submitted to Inamed
pursuant to the Clinical Agreements

Data Management

•Provide advice regarding adverse event coding and reconciliation and data base
quality control

•Upon written request to Inamed, the right to receive and review, and the right
to disclose to regulatory authorities if deemed necessary by Genzyme, all data
related to the Clinical Activities, including all audit reports specifically
pertaining to Clinical Activities, whether prepared by Inamed or vendors working
with Inamed

Biostatistical Analysis

•Review of interim drafts of the CSR and necessary appendices, and approve the
final CSR and all necessary appendices prior to issuance

•Conduct the statistical analysis of the Zyplast study data.

•Responsible for analysis of the first IPR training data.

PART B: REGULATORY ACTIVITIES

Section 1: Duties and Rights of Inamed

General

•Provide advice to Genzyme regarding the conduct of Regulatory Activities, and
the right to request Genzyme to make changes and incorporate suggestions
regarding the approach to the FDA and the overall conduct of Regulatory
Activities

•Consult with Genzyme regarding the outcomes of audits and other examinations of
the Regulatory Activities, and collaborate on resolving issues that could have
an effect on Inamed's ability to meet its regulatory obligations with respect to
the Hylaform clinical trial

•Right to participate in a timely and substantive manner in all scheduled
interactions with the FDA

PMA Application, Submission and Prosecution

•Participate in a timely and substantive manner in the preparation and review of
the PMA (including the review of interim drafts of the PMA), and provide
comments on the PMA prior to submission

•Right to review copies of all correspondence between Genzyme and the FDA and
the right to receive reasonable advance notice of all scheduled telephone calls
and meetings with the FDA, and upon request to Genzyme, meaningful participation
in all such telephone calls and meetings to the extent such participation will
not result in the disclosure of Genzyme Confidential Information relating to
Hylaform CMC and manufacturing

23

--------------------------------------------------------------------------------

•Right to participate in a timely manner in preparing and conducting the
presentation of clinical results to the FDA panel, including appearing, under
Genzyme's leadership, as a joint presenter before the FDA panel

Adverse Event Reporting

•Adopt all practices and procedures, and furnish all supporting information,
reasonably requested by Genzyme to meet FDA adverse event reporting requirements

Section 2: Duties and Rights of Genzyme

General

•General supervision and management of all Regulatory Activities in compliance
with applicable regulatory requirements

•Seek in a timely and substantive manner the advice of Inamed regarding all
Regulatory Activities

•Provide to Inamed copies of all material documents and materials received,
generated or used by Genzyme in conducting the Regulatory Activities, subject to
omitting and redacting for Genzyme Confidential Information relating to CMC and
product manufacturing and production; provided, that the parties shall mutually
determine the method and timing for such delivery and reasonable exceptions to
such delivery requirement to avoid undue burden for either party

PMA Application, Submission and Prosecution

•In collaboration with Inamed, prepare and submit the PMA, develop the strategy
for dealing with the FDA, and handle all telephone calls, meetings and other
communications with the FDA

•In collaboration with Inamed, prepare for, coordinate and present all clinical
results to the FDA panel

Adverse Event Reporting

•Handle all FDA adverse event reporting requirements

24

--------------------------------------------------------------------------------






EXHIBIT B

HYLAFORM DEVELOPMENT WORK

TRANSITION PLAN


This Exhibit is attached to, and is deemed a part of, the Development Agreement,
dated September 30, 2002, between Genzyme Corporation and Inamed Corporation.
Capitalized terms used in this Exhibit and not otherwise defined shall have the
meanings given such terms in the Development Agreement.

Prior to the Transition Date, primary responsibility for the Hylaform Clinical
Activities shall be transitioned from Genzyme to Inamed. Inamed and Genzyme
shall each use reasonable commercial efforts in performing this to assure that
no negative impact on the conduct of the pending clinical studies results from
the actions undertaken in the Transition Period.

Following is a list of specific transition responsibilities, all of which are
projected to be completed by the Transition Completion Date

Activity


--------------------------------------------------------------------------------

   
Description of Tasks
to be Completed


--------------------------------------------------------------------------------

Clinical Trial               Vendor, Investigator and Independent Panel Review
("IPR") Agreements   Delivery of notice of designation of Inamed as an
authorized agent of Genzyme to vendors, investigators and members of the IPR
with respect to the following agreements:             Vendor Agreements (6):    
        • Canfield Scientific—(Photograph processing and scoring)             •
StatProbe (Celeris)—(Monitoring)             • CRL Medinet—(General laboratory
services- hematology and chemistry)             • Southern Research Institute
(SRI)—(Sample processing for antibody testing)             • New England
Institutional Review Board—(IRB review and approval service)             •
Aerotek (Site Coordinator for Dr. Gendler)             Investigator Agreements
(10):             • University of Miami (Dr. Bauman, Miami)     • Ellen Gendler
PC (Dr. Gendler, New York)     • Richare Glogau Inc. (Dr. Glogau, San Francisco)

25

--------------------------------------------------------------------------------

    • Minimally Invasive Aesthetics (Dr. Klein, Beverly Hills)     • Clinical
Research Specialists, Inc. (Dr. Lowe, Santa Monica)     • Dr. Matarasso, San
Francisco, CA.     • Texas Dermatology Research Institute (Dr. Menter, Dallas)  
  • Gary Mihneit PC (Dr. Monheit, Birmingham)     • Dr. Price (Miami).     •
Wexler Dermatology (Dr. Wexler, New York).             IRP Agreements (3):      
      • Dr. Paul W. Gross     • Dr. Lisa Bonofario     • Dr. Deborah Jaliman    
    Vendor File Transfer   Produce and deliver to Inamed copies of all relevant
files located at Genzyme's offices for the following vendors:             •
Canfield Scientific—(Photograph processing and scoring)             • StatProbe
(Celeris)—(Monitoring)             • CRL Medinet—(General laboratory services
(hematology and chemistry)             • Southern Research Institute
(SRI)—(Sample processing for antibody testing)             • New England
Institutional Review Boar—(IRB review and approval service)             •
Aerotek (Site Coordinator for Dr. Gendler)         Investigator File Transfer  
Produce and deliver to Inamed copies of all relevant files located at Genzyme's
offices for the following investigators:             • Dr. Bauman, Miami, FL.  
  • Dr. Gendler, New York, N.Y.     • Dr. Glogau, San Francisco, CA.     • Dr.
Klein, Beverly Hills, CA.     • Dr. Lowe, Santa Monica, CA     • Dr. Matarasso,
San Francisco, CA.     • Dr. Menter, Dallas, TX.     • Dr. Monheit, Birmingham,
AL.

26

--------------------------------------------------------------------------------

    • Dr. Price, Miami, FL.     • Dr. Wexler, New York, N.Y. IPR File Transfers
  Produce and deliver to Inamed copies of all relevant files located at
Genzyme's offices for the following members of the IRP:             • Dr. Paul
W. Gross     • Dr. Lisa Bonofario     • Dr. Deborah Jaliman Biostatistic and
Data Management       Data Management Agreements   Notice of designation of
Inamed as authorized agent to vendors with respect to the following biostat
vendor agreements:             [None]         Data Management File Transfer  
Electronic or hard copy transfer of all data, management files and documents
listed below located within Genzyme's offices *:             1. Case Report
Forms     2. Case Report Instructions     3. Annotated Case Report Forms     4.
Data Entry Guidelines     5. Data Review Guidelines     6. Database design
meeting notes     7. Clintrial v.3.3.3 Database Panel Schemas     8. Clintrial
v.3.3.3 Database Form/Multiform Schemas     9. Clintrial v.3.3.3 Database Code
lists     * The transfer, or attempted transfer, of these items will constitute
satisfaction of this activity notwithstanding the inability or difficulty of
Inamed to receive, access or use this data due to Inamed system or software
incompatibility

27

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.41



DEVELOPMENT AGREEMENT and AMENDMENT TO UNITED STATES DISTRIBUTION AGREEMENT
SCHEDULE 2.1 STEERING COMMITTEE INITIAL MEMBERSHIP
EXHIBIT A HYLAFORM DEVELOPMENT WORK INAMED/GENZYME DUTIES AND RIGHTS
EXHIBIT B HYLAFORM DEVELOPMENT WORK TRANSITION PLAN
